                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

IN RE:                                                       Case No. 19-52938

DAPHNE JARRETT,                                              Chapter 13

                Debtor.                                      Judge Thomas J. Tucker
                                        /

                   ORDER DENYING MOTION FOR REINSTATEMENT

       This case is before the Court on the Debtor’s motion entitled “Motion to Reinstate the
Chapter 13 Case,” filed on February 20, 2020 (Docket # 32, the “Motion”), which the Court
construes as a motion for reconsideration of, and for relief from, the Court’s February 12, 2020
Order dismissing this case (Docket # 30). The Court will deny the Motion, for the following
reasons.

       First, the Court finds that the Motion fails to demonstrate a palpable defect by which the
Court and the parties have been misled, and that a different disposition of the case must result
from a correction thereof. See Local Rule 9024-1(a)(3).

       Second, the allegations in the Motion do not establish excusable neglect under
Fed.R.Civ.P. 60(b)(1), Fed.R.Bankr.P. 9024, or any other valid ground for relief from the order
dismissing this case.

         Third, the Debtor is not barred from filing a new bankruptcy case.

         NOW, THEREFORE,

         IT IS ORDERED that the Motion is denied.

Signed on February 21, 2020




   19-52938-tjt      Doc 33    Filed 02/21/20     Entered 02/21/20 16:12:42       Page 1 of 1
